


Exhibit 10.17

CONFIDENTIAL

October 31, 2000

Mr. Joseph J. Troy
4925 Andros Drive
Tampa, FL 33629

Dear Joe:

        Confirming our recent discussions, we would very much like to have you
rejoin Walter Industries, Inc. under the following terms:

1.You will serve as Senior Vice President—Treasurer of the company. While you
will initially report to the Chief Executive Officer ("CEO") of the company, the
CEO may choose to have you report to the Chief Financial Officer of the company
if you are not selected for such position as described below. We have agreed
that you will be interviewed and given proper consideration for the position of
Chief Financial Officer ("CFO") of the company. However, we have also agreed
that you are pleased with the opportunity to return as the company's Senior Vice
President—Treasurer and will do your best to fulfill this very important role in
the company even though you may not become the CFO.

Your direct reports will initially include the company's Assistant Treasurer
(Steve Winslow), Director of Risk Management (Michael McDonald), and Manager of
Shareholder Relations (Virginia Furr). You will also participate in the
company's cost savings team with Red Fifield and Eric McCarthy. You will assist
Frank Hult and others in the divestiture and acquisition process to the extent
necessary and desirable, and will lead the team responsible for creation and
maintenance of a current company policy manual. Of course, the company reserves
the right to modify your responsibilities from time to time provided it does not
result in a significant diminution responsibility in which case the provisions
of sections 4 and 8 of this agreement will apply.

2.Your employment will commence on Monday, November 13, 2000.

3.Your compensation package will be as follows:

A.Your base salary will be $175,000 per year.

B.Your annual target bonus level will be 60% of base pay. The amount of your
bonus will fluctuate based upon actual performance under the company's bonus
plan as in effect from time to time. However, your bonus for the first twelve
months of your employment with the company shall not be less than $105,000 (the
"Guarantee Amount"), which amount shall be paid at the time bonuses are normally
paid to other officers of the company. The company may convert to a calendar
year for accounting purposes. In that event, the Guarantee Amount will be paid
in pro-rata amounts following the completion of the December 31, 2000 and
December 31, 2001 calendar years and the bonus for the portion of the second
calendar year not covered by the Guarantee Amount will be computed based on the
company's performance under the bonus plan then in effect.

C.You will receive a car allowance of $1,500 per month, subject to usual
withholding taxes.

D.You will receive an initial award of 50,000 units under the company's stock
option plan at the price as determined by the plan at the time you join the
company. It is the present intention of the company to adopt a new stock option
plan providing annual stock option awards to officers and key employees and you
would be eligible for awards under the plan. It is currently expected that such
a proposal will be taken to the shareholders for approval at the company's next
annual meeting.

--------------------------------------------------------------------------------

E.You will receive the following additional benefits:


•Reimbursement for all reasonable and customary business-related travel and
entertainment expenses in accordance with the terms of the policy generally
applicable to the executives in the location in which you are primarily based,
as it may change from time to time.

•Participation in the group life and health insurance benefit programs,
generally applicable to executives employed in the location in which you are
primarily based, in accordance with their terms, as they may change from time to
time.

•Participation in the Profit Sharing Plan, generally applicable to salaried
employees in the location in which you are primarily based, as it may change
from time to time and in accordance with its terms.

•Participation in the ESPP Plan, generally applicable to salaried employees in
the location in which you are primarily based, as it may change from time to
time and in accordance with its terms.

•Eligibility for 30 days of annual vacation to be used each year in accordance
with policy generally applicable to executives employed in the location in which
you are primarily based, as it may change from time to time.




4.In the event of your involuntary termination, other than for "cause", or your
resignation following a significant diminution in pay or responsibilities you
will be eligible for the following severance benefits:


•Eighteen months of salary continuance, including base and bonus, at the
applicable rate in effect at the time of termination of service with the
company.

•Eighteen months of continuing fringe benefits to the extent plans permit
continued participation. In any event, health and life insurance will continue
for the period of your contractual severance and the COBRA election period will
not commence until the expiration of that period.




5.You agree that all inventions, improvements, trade secrets, reports, manuals,
computer programs, systems, tapes and other ideas and materials developed or
invented by you during the period of your employment with Walter Industries,
either solely or in collaboration with others, which relate to the actual or
anticipated business or research of the Company, which result from or are
suggested by any work you may do for the Company, or which result from use of
the Company's premises or the Company's or its customers' property
(collectively, the "Developments") shall be the sole and exclusive property of
the Company. You hereby assign to the Company your entire right and interest in
any such Development and will hereafter execute any documents in connection
therewith that the company may reasonably request. This section does not apply
to any inventions that you made prior to your employment by the Company, or to
any inventions that you develop entirely on your own time without using any of
the Company's equipment, supplies, facilities or the Company's or its customers'
confidential information and which do not relate to the Company's business,
anticipated research and development or the work you have performed for the
Company.

6.As an inducement to Walter Industries to make this offer to you, you represent
and warrant that you are not a party to any agreement or obligation for personal
services and that there exists no impediment or restraint, contractual or
otherwise on your power, right or ability to accept this offer and to perform
the duties and obligations specified herein.

2

--------------------------------------------------------------------------------

7.You acknowledge and agree that you will respect and safeguard Walter
Industries' property, trade secrets and confidential information. You
acknowledge that the Company's electronic communication systems (such as email
and voicemail) are maintained to assist in the conduct of the Company's business
and that such systems and data exchanged or stored thereon are company property.
In the event that you leave the employ of the Company, you will not disclose any
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.

8.Definitions:

a)"Cause" shall mean your (i) conviction or guilty plea of a felony involving
fraud or dishonesty, (ii) theft or embezzlement of property from the company,
(iii) willful and continued refusal to perform the duties of your position
(other than any such failure resulting from your incapacity due to physical or
mental illness) or (iv) fraudulent preparation of financial information of the
Company.

b)For purposes of this agreement, a significant diminution in pay or
responsibilities shall not have occurred if (i) the amount of your bonus
fluctuates (following payment of the Guarantee Amount in 3.B. above) due to
performance considerations under the company's bonus plan in effect from time to
time, (ii) you are transferred to a position of comparable responsibility and
compensation with the company carrying the title of Senior Vice President or
higher, even though that position may report to an officer who in turn reports
to the Chief Executive Officer, or (iii) you do not become the Chief Financial
Officer of the company and the Chief Executive Officer makes a determination
that you should report to the Chief Financial Officer.

9.It is agreed and understood that this offer letter, if and when accepted,
shall constitute our entire agreement with respect to the subject matter hereof
and shall supersede all prior agreements, discussions, understandings and
proposals (written or oral) relating to your employment with the Company.

        Joe, we are delighted that you are returning to Walter Industries and
look forward to working with you.

Very truly yours,

Donald N. Boyce
Chief Executive Officer

DNB/tl

Agreed and Accepted


 
 
 
 
  /s/  JOSEPH J. TROY      

--------------------------------------------------------------------------------

Joseph J. Troy   October 31, 2000

--------------------------------------------------------------------------------

Date    

3

--------------------------------------------------------------------------------
